DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following feature(s) must be shown or canceled from the claim(s).  No new matter should be entered.
“a subframe” claimed in claim 4.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “a width of the cover” in line 2. It is unclear as to what applicant regards a width. In view of fig. 3, is the width of the cover in horizontal or vertical direction? 
Claim 6 recites the limitation “offset at least partially in the direction of travel of the chassis” in line 2. It is unclear as to what applicant means by the phrase. The frame of reference for establishing “offset” is not claimed or discussed in the filed specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Putzmeister (P 715 – herein after Putzmeister) in view of Der et al. (DE 2947680 – herein after Der) and Hotovy, Robert (US 4,896,136 – herein after Hotovy).
In reference to claims 1 and 7, Putzmeister teaches a mobile thick matters pump for conveying thick matters (see page 1 of provided copy), comprising: a chassis (6th bullet point on page 1); a pump unit (4th bullet point on page 1) arranged on the chassis; a charging hopper (3rd bullet point on page 1) including an upper filling opening and configured to charge thick matters, as in claim 1.
Putzmeister does not teach a cover.
However, Der teaches a vehicle transport trailer (in fig. 3) which consists of a lower part (1) and an upper part (2), wherein the upper part has a cover (2’: rear part) connected via a hinge (12). As disclosed by Der, the cover is provided to protect the vehicle stored inside the trailer from external influences (see ¶12 or lines 83-84 of translation)
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the chassis in the pump 
Alternatively, it would have been obvious to the person of ordinary skill in the art to use the trailer as taught by Der as a storage means for the mobile thick matter pump of Putzmeister in an event the pump of Putzmeister needs to be towed away for any reason such as in an event when all the wheels become or are flat or one of the wheels become flat and there is no spare wheel available. In this case an apparatus is formed comprising of the chassis (of Der), the cover (of Der), the pump unit (of Putzmeister) and the hopper (of Putzmeister).
Putzmeister, as modified, does not teach a rear light assembly arranged on the cover (of Der) and pivotable together with the cover.
However, Hotovy teaches a rear light assembly (50) arranged on a cover (20) and pivotable together with the cover (20), as in claim 1; and a working light (46+48) arranged on the cover such that, in the opened pivoted position, the working light (46+48) illuminates the space underneath, as in claim 7.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide the rear light assembly and a working light as taught by Hotovy to the cover of Der in the modified pump of Putzmeister for the purpose of maximizing the visibility of the brake light to the driver following the vehicle, as recognized by Hotovy
Thus, Putzmeister, as modified, teaches: a cover (of Der) that is pivotable, wherein the cover in a closed pivoted position closes the upper filling opening of the charging hopper (of Putzmeister) and in an opened pivoted position uncovers the upper filling opening of the charging hopper (of Putzmeister); and a rear light assembly (of Hotovy) arranged on the cover (of Der) and pivotable together with the cover, as in claim 1.
In reference to claim 2, Putzmeister, as modified, teaches the mobile thick matters pump, wherein the rear light assembly (50; of Hotovy) in the closed pivoted position is oriented counter (opposite) to a direction of travel of the chassis (of Putzmeister or in stated alternate modification above the chassis is of Der).
In reference to claim 3, Putzmeister, as modified, teaches the mobile thick matters pump, wherein (in Der) the cover (2’) is pivotable along an edge on a direction-of-travel side of the chassis (direction of travel is to the left if fig. 3 is rotated 90° clockwise or bottom of the page in view of fig. 3) such that the cover is pivoted upwards in the direction of travel from the closed pivoted position, in which the cover is oriented substantially horizontally, to the opened pivoted position, in which the cover is oriented substantially vertically (it is to be noted that the phrase “substantially” has not being explicitly defined in the originally filed specification of the instant application, thus the cover of Der is capable of having the claimed features of getting opened and being oriented in the claimed manner; when the cover of Der is opened from its closed state, there will be a “substantially horizontally” state where top wall of cover 2’ is oriented in line with top wall of 
In reference to claim 4, Putzmeister, as modified, teaches the mobile thick matters pump, wherein the rear light assembly (50; of Hotovy) is fastened to the cover (of Der) via a subframe (44 of Hotovy).
In reference to claim 5, Putzmeister, as modified, teaches the mobile thick matters pump, wherein (in Hotovy) the subframe (44) projects beyond (past) a width (in vertical or horizontal direction in fig. 1) of the cover (20) transversely (across) to a direction of travel of the chassis (14).
In reference to claim 6, Putzmeister, as modified, teaches the mobile thick matters pump, wherein (in Hotovy) the rear light assembly (50) is arranged, offset (with respect to the end or face of the cover seen by vehicles following behind the trailer) at least partially in the direction of travel of the chassis, on the subframe (44; of Hotovy) laterally (sideways) next to the cover (20 of Hotovy).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pirwas teaches a similar mobile thick matters pump.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        




/CHIRAG JARIWALA/Examiner, Art Unit 3746